                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                Case No. 2:13-cr-89-FtM-38NPM

JORGE OTANO
MARTHA OTANO
___________________________/

         PRELIMINARY ORDER OF FORFEITURE FOR SUBSTITUTE ASSET1

        Before the Court is the United States’ Motion for a Preliminary Order of Forfeiture

by Substitute Asset (Doc. 241), to which Defendants Jorge and Martha Otano have not

responded. The Government seeks a preliminary order of forfeiture for approximately

$2,050.18 in unclaimed funds that the Florida Department of Financial Services’ Division

of Unclaimed Property Office is holding for Defendants, Jorge Otano and Martha Otano.

It wants to apply that amount to Defendants’ orders of forfeiture. (Doc. 128; Doc. 182).

        Since the Court ordered forfeiture, the Government has collected $964,469.87

towards satisfying the $1.3 million order of forfeiture against Defendants. The Division of

Unclaimed Property Office recently notified the Government it has $2,050.18 in unclaimed

funds belonging to Defendants. The Government thus requests the net proceeds of that

amount to be credited towards the balance of Defendants’ outstanding order of forfeiture.

It also represents that Defendants have stipulated to the forfeiture of substitute assets

and the Court retained jurisdiction to handle this matter. (Doc. 241 at 2, 5). After review


1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink stops working or directs the user to some other site does not affect the opinion of the Court.
of the record, the Government’s motion, and applicable law, the Court finds that the

Government is entitled to forfeiture of the $2,050.18 in substitute assets.

Accordingly, it is ORDERED that the motion of the United States is GRANTED.

       It is FURTHER ORDERED that, pursuant to the provisions of 21 U.S.C. § 853(p),

as incorporated by 31 U.S.C. § 5317(c)(1)(B), and Federal Rule of Criminal Procedure

32.2(e)(1)(B), the asset described above is FORFEITED to the United States of America

for disposition according to law, subject to the provisions of 21 U.S.C. § 853(n), in

satisfaction of the defendants’ orders of forfeiture.

       Assuming no third-party files a successful claim to the asset, the net proceeds from

the forfeited asset will be credited towards the balance of the defendants’ outstanding

orders of forfeiture.

       The Court retains jurisdiction to address any third-party claim that may be asserted

in these proceedings, to enter any further order necessary for the forfeiture and

disposition of such property, and to order any other substitute assets forfeited to the

United States up to the amount of the orders of forfeiture.

       ORDERED in Fort Myers, Florida on this 17th day of October 2019.




Copies: All Parties of Record
